                                              USDC SDNY
                                              DOCUMENT
UNITED STATES DISTRICT COURT                  ELECTRONICALL y Fil.ED
SOUTHERN DISTRICT OF NEW YORK                 DOC#   ::-=---1-,,,._ •
                                              DATE   FlLE:D: ....~E~----
                                                                    ................ --'·"-
                                                                                    ~
GANG WU,

                      Plaintiff,            19-cv-2632 (JGK)

            - against -                     ORDER

LAN SHENG SZECHUAN FOOD INC., ET
AL.'

                      Defendants.

JOHN G. KOELTL, District Judge:

       As discussed at the hearing on December 2, 2019, the

plaintiff's motion for certification and court-authorized notice

pursuant to 29 U.S.C. § 216(b) is denied. The Clerk is directed

to close Docket Number 21.

       The defendants should provide the plaintiff with the

identification of defendant Angie Doe by December 9, 2019.

SO ORDERED ..


Dated:     New York, New York
           December 2, 2019

                                     United States District Judge
